*Hitchcock, J.
On the trial of this case upon the circuit, the deposition of John C. Bichardson was offered in evidence by tho defendant to prove tho facts set up in the notice attached to tho plea of tho general issue. This deposition was objected to, and tho objection sustained by the court, on the ground that any person whoso name appeared upon negotiable paper could not be a witness to impeach the consideration. The only question now presented for consideration is whether the court erred in ruling out the testimony.
We very well know that this is a vexed question, and one upon which tho decisions of courts in England and the United States have been as various as upon any other question that could well be named. Any person desirous of ascertaining how various the decisions have been in this country, will find all tho eases referred to in a note to Greenlcaf’s Evidence, 385. Tho same question has been before this court at the present term, in tho case of Troon v. Brown et al., and the court have determined in that case to abido by the ancient rule, as established in the case of Waltcx v. Shelley, 1 Term, 296. That decision is decisive of this case.
The motion for a new trial is overruled.